Citation Nr: 0410584	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-14 159	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel                 



INTRODUCTION

The veteran had recognized active military service with the United 
States (U. S.) Armed Forces from June 1944 to September 1945.  He 
died on March [redacted], 1951.  The appellant is his surviving spouse.

This appeal arises from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the RO 
denied the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the issue on 
appeal has been obtained.

2.  The veteran had recognized military service from June 1944 to 
September 1945. 

3.  The veteran died on March [redacted], 1951 and his Certificate of 
Death indicated the cause of his death was compound fracture of 
both legs and feet with shrapnel wounds to the left thigh.

4.  The cause of the veteran's death was not incurred in or 
chronically aggravated by his military service.



CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly developed and 
no further assistance to the appellant is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107(a) (West 2002).  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 
2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the application. 

Second, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA will also request that the claimant 
provide any evidence in the claimant's possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b)(1).  In letters of September 
2001 and September 2003, VA informed the appellant of the actions 
she must take and the type of lay and medical evidence required in 
order to establish her current claim.  She was specifically 
informed that this evidence should include medical evidence 
showing a relationship between the veteran's cause of death and a 
disease or injury resulting from his military service.  These 
letters informed the appellant of the type of actions that were 
required of her, to include her identification of pertinent 
evidence and her own attempt to obtain and forward this evidence 
to VA.  The appellant was informed of the development that would 
be completed by VA in substantiating her claim, to include 
obtaining pertinent records and a VA opinion, if appropriate.  In 
the Statement of the Case (SOC) issued in February 2003, VA 
specifically notified the appellant of the evidence that it had 
considered.  The SOC notified her of the pertinent laws and 
regulations and the reasons and bases for VA's decision, to 
include laws and regulations governing VA's duty to assist, 
entitlement to service connection for a disease or injury incurred 
during military service, and entitlement to service connection for 
the cause of a veteran's death.  She was provided the opportunity 
to submit additional argument based on these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Importantly, 
the appellant informed VA in October 2003 that she had no 
additional evidence to submit in support of her claim.  See 38 
U.S.C.A. § 7261(b).  Finally, adequate notification of VA's duty 
to assist that was issued in September 2001 preceded the RO's 
initial adjudication of this claim in November 2002.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  All records pertinent to the current claim in 
the possession of the Federal government have been obtained, to 
include service records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  As the veteran served in an area of Japanese 
occupation there are no formal service medical records, as the 
National Personnel Records Center (NPRC) indicated in its response 
of November 2002.  The appellant herself confirmed in her 
substantive appeal (VA Form 9) received in March 2003 that formal 
medical records were not kept during the veteran's guerilla 
service.  However, VA has obtained an affidavit prepared by the 
veteran in November 1946 that describes his military service with 
U. S. Armed Forces and whether any injuries or diseases were 
sustained during this service.  The appellant has not alleged that 
the veteran was ever treated at a VA facility, received Workers' 
Compensation, or Social Security Administration disability 
benefits and, thus, there is no indication that other Federal 
department or agency records exist that should be requested.  See 
38 U.S.C.A. § 5106.  

As this case concerns the cause of the veteran's death, a VA 
compensation examination cannot be conducted.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  While the appellant has 
contended that the veteran incurred the cause of his death during 
his military service, there is no competent/contemporaneous 
medical evidence of any injuries or disorders in his service 
records or any medical records dated within one year of his 
separation.  As discussed below, the veteran's Certificate of 
Death clearly indicates that he sustained lethal injuries in 1951.  
As this veteran's cause of death and its relationship is clear, no 
medical opinion is necessary in this case.  That is, the record is 
clear that the veteran died of a post-service traumatic injury, 
which is in the competence of a lay adjudicator to determine as a 
fact finder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(VA adjudicators are not competent to render unsubstantiated 
medical opinions, however, adjudicators can weigh the probative 
value of the medical evidence.), Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (Only medical professionals are competent 
to render opinions on diagnosis and etiology of a disease.  Lay 
persons are competent to provide evidence on symptoms and 
injuries.) 

The appellant identified the private physicians that had treated 
the veteran in the late 1940s and early 1950s.  This is the only 
private treatment she identified to VA.  Unfortunately, she 
indicated that these physicians are now deceased.  She has been 
unable to identify any facility that might have kept these records 
and she informed VA in October 2003 that she had no additional 
evidence to submit in support of her claim.  As these physicians 
are now deceased and no further leads have been provided on the 
location of the identified treatment records, further development 
of this evidence would be futile.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  As the appellant has identified no other 
pertinent records, no further development of the medical evidence 
is warranted.  In addition, VA informed her in the SOC issued in 
February 2003 that it had not obtained this private evidence and 
the reasons why this evidence was not developed.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

On the substantive appeal (VA Form 9) submitted in March 2003, the 
appellant was given an opportunity to request a hearing before VA.  
She declined this opportunity.  By letter of March 2004, the RO 
informed the appellant that her case was being forwarded to the 
Board and, in effect, that it would not undertake any further 
development in her claim.

The Board notes that in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Circuit 
Court invalidated the 30-day response period contained in 38 
C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  

In the letter issued to the appellant in September 2001 that 
discussed the requirements of the VCAA, the RO requested that she 
submit information identifying pertinent evidence, or the evidence 
itself, to the RO within 60 days.  However, the RO corrected this 
instruction in a letter issued in September 2003 that informed the 
appellant she could take up to one year to submit the requested 
evidence.  In response to this letter, the appellant informed VA 
that she had no additional evidence to submit in support of her 
claim.  Regardless, provisions of the Veterans Benefits Act of 
2003 now allow VA to complete decisions prior to the one year 
appeal period under 38 U.S.C.A. § 5103(b)(1).  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  
This provision was made retroactively effective from November 9, 
2000; approximately eight months prior to the appellant's current 
claim received in July 2001.  Id. at § 701(c).  Based on the 
provisions of the Veterans Benefits Act of 2003, Board review at 
this time is appropriate.

To the extent that VA in anyway has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error to be 
harmless.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2001) 
(The "harmless error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As discussed 
below, the facts are clear that a post-service traumatic injury to 
the veteran in 1951 led to his death.  No development of prior 
service or private treatment records will change this factual 
determination.  As the service medical records and identified 
private treatment records have been reported as unavailable, 
further development would simply result in negative responses.  
Thus, there is no evidence in this case that any error in the duty 
to assist has occurred that would have changed the Board's 
decision.  In this regard, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as elsewhere 
in life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would aid in 
the substantiation of the appellant's claims.  38 U.S.C.A. 5103A.  
In addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on her behalf and 
availed herself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Service Connection for the Cause of the Veteran's Death

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as a 
veteran of active military, naval or air service.  38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Service in the Philippine 
Scouts and in the organized military forces of the Government of 
the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA purposes 
as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.  Findings 
by the United States service department verifying a person's 
service "are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In the present case, the NPRC confirmed in November 2002 that the 
veteran had recognized active military service for VA purposes 
from June 1944 to September 1945.  The service department's 
determination regarding the veteran's period of active service is 
binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.

Service connection may be granted for disability resulting from 
injury suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to death.  For a service-connected disability to be 
the cause of death, it must singly or with some other condition be 
the immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The only available U. S. service record is the veteran's own 
affidavit prepared in November 1946.  In this affidavit, the 
veteran indicated that he had not received any injuries or 
suffered any illnesses during his guerilla service.  The records 
indicate that the appellant married the veteran in October 1945.  
She provided lay evidence that the veteran was treated for a high 
fever in 1947 and "diacheteria" in 1949.  The veteran's 
Certificate of Death indicates that he died on March [redacted], 1951 due 
to compound fracture of both legs and feet with shrapnel wounds to 
the left thigh.  

In her claim for VA benefits, the veteran's spouse indicated that 
the veteran had been killed during a rebel ("Hukbalahap") ambush.  
The appellant filed a notice of disagreement in January 2003 in 
which she appears to claim that the veteran's injuries of compound 
fractures and shrapnel wounds were initially received during his 
guerilla service with the U. S. military.  However, in her 
substantive appeal received in March 2003, she appears to claim 
that the veteran developed a respiratory disease during his 
recognized service with the U. S. military.  She claimed that the 
veteran left her in January 1946 to travel to another barrio in 
order to get medicine and "fresh air" for his condition.  The 
appellant indicates that she was told five years later that her 
husband had been killed in an ambush but was refused information 
on the circumstances of his death.  

The appellant has contended that the veteran's cause of death was 
incurred as a result of his military service.  Although a lay 
person is competent to testify as to experiences, injuries, and 
symptoms, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to render 
such an opinion.  Espiritu, supra.  The appellant has contended 
that the veteran developed a respiratory disorder during his 
military service.  However, she does not have the medical 
expertise to render such an opinion.  In any event, the 
Certificate of Death does not indicate that such a disorder was in 
anyway involved as the cause of the veteran's death.  

In the alternative, the appellant argued that the veteran's 
traumatic wounds, and eventual cause of death, were sustained 
during his guerilla service with the U. S. military.  However, the 
contemporaneous affidavit completed by the veteran in November 
1946 clearly indicates that such an injury did not happen during 
this service.  In addition, the appellant's credibility is 
seriously compromised by the inconsistent history provided in her 
submissions to VA.  As her lay statements are inconsistent and not 
corroborated by the available contemporaneous records, the Board 
finds that there is no creditable evidence that the veteran 
sustained any compound factures or shrapnel wounds to his lower 
extremities during his recognized military service.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992) (The Board as fact finder 
has a duty to determine the credibility of lay evidence.); see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of lay evidence.)  

The circumstances of the veteran's death are unclear.  However, 
the Certificate of Death is clear that the veteran died from 
traumatic injuries.  The appellant's lay evidence that is 
consistent with this document is that the veteran was killed in a 
rebel ambush, the detailed circumstances of which are unknown.  As 
the most credible evidence indicates that the veteran's cause of 
death was due to a traumatic injury received many years after his 
recognized military service, service connection for the cause of 
his death must be denied.  Further, the preponderance of the 
evidence is against the claim for service connection and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



